 

Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

 

BERNARD LEWIS,
Plaintiff,
“against- MEMORANDUM DECISION
ALBERT ANTHONY HATEM, ESQ.; LEON SIMON; AND ORDER
GRACE EDWARD-SIMON; SOPHIA L. TROTT, ESQ:::
NORMA EDWARDS; URY ABRAHAM LEID, ESQ.;_ : 19 Civ. 6446 (GBD) (KHP)
ASHLEY MANCINI: and STATEWIDE ABASTRACT :
CORP,
Defendants. :
s-se— weer wee ew ee ee ee ee ee ee ee ee eee ee ee xX

GEORGE B. DANIELS, United States District Judge:

Pro se Plaintiff Bernard Lewis brings this action against Defendants Albert Anthony
Hatem, Leon Simon, Grace Edward-Simon, Sophia L. Trott, Norma Edwards, Ury Abraham Leid,
Ashley Mancini, and Statewide Abastract Corp., asserting five causes of action for: (1) negligence
against Defendants Mancini, Edwards, Trott, and Statewide (Count I); (2) violation of New York
Judiciary Law § 487 for deceit and collusion to deceive the state court as to Defendants Hatem and
Leid (Count ID; (3) violation of the Racketeer Influenced and Corrupt Organizations Act
(“RICO”), 18 U.S.C. § 1961 ef seq., as to all Defendants, to the extent they allegedly committed
mail and wire fraud in connection with their conspiracy to steal property from Plaintiff (Count III);
(4) conversion against Simon and Edward-Simon (Count IV); and (5) intentional infliction of
emotional distress against all Defendants (Count V). (See Compl., ECF No. 2.) Defendants
Hatem, Simon, Edwards-Simon, Edwards, and Statewide (collectively, the “Simon Defendants’’)
move to dismiss the complaint for lack of subject-matter jurisdiction pursuant to Federal Rules of
Civil Procedure 12(b)(1), for insufficient service of process pursuant to Rule 12(b)(5), and for

failure to state a claim pursuant to Rule 12(b)(6). (See Simon Defs.’ Mot. to Dismiss, ECF No. 7;

 

 
Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 2 of 10

Mem. of Law in Supp. of Simon Defs.’ Mot. to Dismiss, ECF No. 7-4.) Plaintiff moves to strike
the Simon Defendants’ motion. (See Pl.’s Mot. to Strike, ECF No. 13; Mem. of Law in Supp. of
Pl.’s Mot. to Strike, ECF No. 14.) Further, Plaintiff moves to disqualify Hatem as counsel for the
Simon Defendants and requests a ruling on an order to show cause for a preliminary injunction
and a temporary restraining order (“TRO”), (PI.’s Order to Show Cause, ECF No. 3; First Mem.
of Law in Supp. of Pl.’s Order to Show Cause, ECF No. 20; Second Mem. of Law in Supp. of Pl.’s
Order to Show Cause, ECF No. 49.)

Before this Court is Magistrate Judge Katherine H. Parker’s December 23, 2019 Report
and Recommendation (the “Report”), recommending that the Simon Defendants’ motion to
dismiss be granted and that Plaintiffs motions to strike and to disqualify Hatem as counsel for the
Simon Defendants be denied.'! (Report, ECF No. 53, at 14-15.) Magistrate Judge Parker advised
the parties that failure to file timely objections to the Report would constitute a waiver of those
objections on appeal. (/d. at 15.) Plaintiff filed timely objections. (Pl.’s Objs. to R. & R., ECF
No. 55.) Having reviewed Magistrate Judge Parker’s Report, as well as Plaintiff's objections and
the Simon Defendants’ responses, this Court ADOPTS the Report in full and OVERRULES
Plaintiff's objections.

1. FACTUAL BACKGROUND

This action arises out of a dispute over a two-family home located in the Bronx (the
“Property”), which Plaintiff Lewis purchased in 1995, (Compl. 9 14-94.) Plaintiff permitted his
wife’s cousin, Defendant Simon, and his then-girlfriend but now wife, Defendant Edwards-Simon,

to live at the Property. (Ud. 9§ 15-18.) Plaintiff allegedly entered into a use-and-occupancy

 

' The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

 

 
Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 3 of 10

agreement wherein Defendant Simon would pay rent corresponding to the amount of the monthly
mortgage payments. (/d. § 18-19.) Several years later, in response to Plaintiff's request,
Defendant Simon started making the monthly mortgage payments to GMAC Mortgage
Corporation in Plaintiff's stead. Ud. § 20.)

In 2013, Defendants Simon and Edwards-Simon initiated an adverse possession lawsuit in
New York state court in order to obtain title over the Property, which is currently pending. (/d. at
| 25; Simon and Edwards Simon y. Lewis, Index No. 305209/2013, New York Supreme Court,
Bronx County.) Plaintiff retained Defendant Leid as counsel, but later fired him. Ud. 9§ 29, 39.)
In 2018, Plaintiff, proceeding pro se, filed a motion to dismiss the action, but the state court
denied it. (id. ¥§ 53,59.) Plaintiff asserts that he was not properly served with Defendants Simon
and Edwards-Simons’ opposition brief and that Defendant Mancini completed a false affidavit of
service of the brief. (/d. {§ 54-62.) Defendant Harem began representing Defendants Simon and
Edward-Simons shortly thereafter. (/d. at { 63.)

Plaintiff commenced an eviction action in New York Housing Court against Defendants
Simon and Edwards-Simon in 2019, but the state court judge presiding over the adverse possession
action enjoined the eviction action. (/d. §§ 70-78.) Subsequently, in an effort to resolve the dispute
over who owns the Property, Plaintiff initiated this action against: (1) Leid, his former attorney in
the adverse possession action; (2) members of the Simon family—that is, Simon, Edwards-Simon,
and Edwards, the mother of Edwards-Simon; (3) Hatem, the Simon family’s current attorney in
the adverse possession action; (4) Statewide, a company that provides a virtual office for Hatem;
(5) Trott, Simon and Edwards-Simon’s attorney, who prepared a deed transferring title to a home
they own in Mount Vernon, New York to Edwards; and (6) Mancini who allegedly executed a

false affidavit of service concerning a brief in the adverse possession action. (See id.)

 

 
Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 4 of 10

II. LEGAL STANDARDS
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. The court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

B. Rule 12(b)(1) Lack of Subject Matter Jurisdiction.

“{A] claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)
when the district court lacks the statutory or constitutional power to adjudicate it.” Morrison v.
Nat'l Austl. Bank Ltd, 547 F.3d 167, 170 (2d Cir. 2008) (citation omitted). “A plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it

 

 
Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 5 of 10

exists.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000); see also Whitmore vy. Ark.,
495 U.S. 149, 154 (1990) (“It is well established . . . that before a federal court can consider the
merits of a legal claim, the person seeking to invoke the jurisdiction of the court must establish the
requisite standing to sue.”). In deciding a 12(b)(1) motion, “the court must take all facts alleged
in the complaint as true and draw all reasonable inferences in favor of plaintiff.” NRDC v. Johnson,
461 F.3d 164, 171 (2d Cir. 2006) (citation omitted). “[U]nder Rule 12(b)(1), [a court is] permitted
to rely on non-conclusory, non-hearsay statements outside the pleadings|[.]” ALES, Inc. v. Snell,
712 F.3d 666, 671 (2d Cir. 2013).
C. Rule 12(b)(5) Insufficient Service of Process.

In evaluating a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(5) for
insufficient service of process, ‘‘a [c]ourt must look to matters outside the complaint to determine
whether it has jurisdiction.” Mende v. Milestone Tech., 269 F. Supp. 2d 246, 251 (S.D.N.Y. 2003)
(citation omitted). When a defendant challenges the sufficiency of service of process pursuant to
Rule 12(b)(5), the plaintiff bears the burden of proving that service of process was adequate. /d.
(citation omitted). However, where the defendant has not been served nor waived service, a court
cannot exercise personal jurisdiction over the defendant. Felix v. City of Poughkeepsie, No. 16
Civ. 1131 (NSR), 2019 WL 5306981, *5 (S.D.N.Y. Oct. 18, 2019) (noting that the court cannot
properly exercise personal jurisdiction over defendants since no defendant has ever been served
with summons or waived such service).

D. Rule 12(b)(6) Failure to State a Claim.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Ail. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plaintiff

 

 

 
Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 6 of 10

must demonstrate “more than a sheer possibility that a defendant has acted unlawfully[;]” stating

a facially plausible claim requires the plaintiff to plead facts that enable the court “to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” /d. (citation omitted)...

The factual allegations pled must therefore “be enough to raise a right to relief above the
speculative level.” Twombly, 550 U.S. at 555 (citation omitted).’

A district court must first review a plaintiff's complaint to identify allegations that,
“because they are no more than conclusions, are not entitled to the assumption of truth.” Jgbal,
556 U.S. at 679. The court then considers whether the plaintiff's remaining well-pleaded factual
allegations, assumed to be true, “plausibly give rise to an entitlement to relief’ Jd.; see also
Targum vy. Citrin Cooperman & Co., LLP, No. 12 Civ. 6909 (SAS), 2013 WL 6087400, at *3
(S.D.N.Y. Nov. 19, 2013). In deciding the 12(b)(6) motion, the court must also draw all reasonable
inferences in the non-moving party’s favor. See N.J. Carpenters Health Fund v. Royal Bank of
Scot. Grp., PLC, 709 F.3d 109, 119-20 (2d Cir. 2013).

I. PLAINTIFF FAILS TO STATE A CLAIM

Magistrate Judge Parker correctly found that Plaintiff fails to state a valid RICO claim and
that this Court may decline to exercise supplemental jurisdiction over Plaintiffs state law claims.
Plaintiff objects to Magistrate Judge Parker’s findings, but because his objections largely repeat
the arguments that he made in his original briefs that the Magistrate Judge already fully reviewed

and considered, they are perfunctory, and need be reviewed only for clear error.

 

> “In deciding a motion to dismiss under Rule 12(b)(6), the court may refer ‘to documents attached to the
complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may be taken,
or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied on in
bringing suit.” Fishbein v. Miranda, 670 F. Supp. 2d 264, 271 (S.D.N.Y. 2009) (quoting Brass v, Am.
Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

6

 
 

Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 7 of 10

A. Plaintiffs Claims Against Defendants Hatem and Lewis are Dismissed Since Service
was Improper.

Magistrate Judge Parker properly recommended that dismissal of Plaintiff's claims against
Defendants Hatem and Statewide is warranted pursuant to Rule 12(b)(5). (Report at 8.) Indeed,
Plaintiff acknowledges that he never served them with the complaint. (Pl.’s Opp’n to Simon Defs’
Mot. to Dismiss, ECF No. 15, at 2 “Albert Anthony Hatem and Statewide Abstract Corp were not
served with a summons and complaint’).) Accodingly, Plaintiffs claims against Defendants
Hatem and Statewide are dismissed.

B. This Court has Federal Question, but not Diversity Jurisdiction.

Magistrate Judge Parker correctly found that this Court has subject matter jurisdiction over
Plaintiff's Federal claims against the Simon Defendants based on federal question jurisdiction.
(Report at 8-9.) Plaintiff also argues that this Court has subject-matter jurisdiction on the basis
of: (1) diversity jurisdiction pursuant to 28 U.S.C. § 1332; and (2) federal question jurisdiction
pursuant to 28 U.S.C. § 1331. (Compl. § 2.) Section 1332 provides, in relevant part, that “[the]
district courts shall have original jurisdiction of all civil actions where the matter in controversy
exceeds ... $ 75,000, exclusive of interests and costs, and is between . . . citizens of different
States[.]” 28 U.S.C. § 1332(a)(1). “‘Citizens of different States’ means that there must be
complete diversity, i.e., that each plaintiff's citizenship must be different from the citizenship of
each defendant.” Hallingby v. Hallingby, 574 F.3d 51, 56 (2d Cir. 2009) (citations ommitted). A
party’s citizenship is determined by his domicile. See Cornwall Mgmt. Ltd. v. Thor United Corp.,
No. 12 Civ. 8551 (LLS), 2013 WL 5548812, at *3 (S.D.N.Y. Oct. 8, 2013) (‘For purposes of
diversity jurisdiction, it is domicile that determines citizenship.”). Domicile requires a party’s

physical presence in a state and the intent to remain in that state indefinitely. Id.

 

 
 

Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 8 of 10

According to the complaint, Plaintiff lives in New York, while each of the Simon
Defendants lives and/or works in New York. (Compl. ff] 4-12.) Thus, as Magistrate Judge Parker
appropriately determined, “Plaintiff has failed to demonstrate complete diversity of citizenship
insofar as he and multiple defendants reside in New York and there is no indication that any have
plans to leave New York.” (d.) Accordingly, this Court lacks subject-matter jurisdiction over
this action based on diversity jurisdiction. “Absent diversity of citizenship, federal-question
jurisdiction is required.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Under 28 U.S.C.
§ 1331, federal question jurisdiction exists for “all civil actions arising under the Constitution,
laws, or treaties of the United States.” 28 U.S.C. § 1331. Here, Plaintiff's invokes federal question
jurisdiction under RICO, 18 U.S.C. § 1962(c). (Compl. § 1.) As such, this Court has subject-
matter jurisdiction over this action based on federal question jurisdiction.

C. Plaintiff's RICO Claim is Dismissed.

Magistrate Judge Parker properly held that Plaintiff fails to sufficiently allege any claim of
RICO violation. (Report at 9-12.) To establish a valid claim under RICO, a plaintiff must allege:
‘*(1) a violation of the RICO statute, 18 U.S.C. § 1962; (2) an injury to business or property; and
(3) that the injury was caused by the violation of Section 1962.” Cruz v. FXDirectDealer, LLC,
720 F.3d 115, 120 (2d Cir. 2013) (quoting DeFalco v. Bernas, 244 F.3d 286, 305 (2d Cir. 2001).

Gee

To establish a violation under Section 1962, a plaintiff must show “*(1) conduct (2) of an enterprise
(3) through a pattern (4) of racketeering activity.”” Kim v. Kimm, 884 F.3d 98, 103 (2d Cir. 2018)
(quoting DeFaico, 244 F.3d at 306). A “pattern of racketeering activity” is defined by RICO as
“at least two acts of racketeering activity” within a ten-year period. 18 U.S.C. § 1961(5). To

establish a pattern of racketeering activity, a plaintiff must show two or more predicate acts that

 

 
 

Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 9 of 10

“pose a threat of continuous criminal activity” and are “related to each other.” Reich v. Lopez, 858
F.3d 55, 59 (2d Cir. 2017) (citations omitted),

Here, as noted in the Report, Plaintiff fails to “plausibly plead the existence of a criminal
enterprise or a pattern of racketeering activity.” (Report at 11.) Plaintiff’s “accusation of a
conspiracy to steal his property is nothing more than speculation, unsupported by any facts.” (/d.)
Namely, Plaintiff fails to identify specific predicate acts Defendants allegedly violated. (/d.)
Further, as the Report properly found, Plaintiff ‘‘fails to provide facts that would plausibly support
an inference that link all of the defendants to a criminal enterprise.” (/d. at 11-12.) Therefore,
Plaintiff's RICO claim is dismissed because Plaintiff fails to sufficiently plead either a pattern of
racketeering activity or the existence of a criminal enterprise, which are essential elements of a
RICO claim.

D. Plaintiff's State Claims are Dismissed.

Magistrate Judge Parker properly found that, because Plaintiff fails to state any claim under
federal law, this Court may decline to exercise supplemental jurisdiction over Plaintiff's state law
claims, and appropriately recommended that the state law claims be dismissed without prejudice.
(Report at 12~13); see also, e.g., Agostinello y. Great Neck Union Free Sch. Dist., 353 F. App’x
589, 591 (2d Cir. 2009) (explaining that a district court may “properly decline[{ | to exercise
supplemental jurisdiction over [a plaintiffs] state law... claim” where it has “dismissed all claims
over which it ha[s] original jurisdiction’’) (internal citations omitted). As such, Plaintiffs state
law claims are dismissed without prejudice.

IV. PLAINTIFF’S MOTIONS ARE DISMISSED
As to Plaintiff's motion to strike the Simon Defendants’ motion to dismiss, Magistrate

Judge Parker properly held that it was essentially an opposition to the motion. (/d. at 13.)

 
 

Case 1:19-cv-06446-GBD-KHP Document 67 Filed 03/31/20 Page 10 of 10

Accordingly, Plaintiffs motion to strike is denied. With respect to Plaintiff's application for a
preliminary injunction and TRO, Magistrate Judge appropriately found that it “was not filed in
conformance with Local Rules” and “the relief it seeks is contrary to the Anti-Injunction Act.”
(id. at 14.) Therefore, Plaintiff's request for injunctive relief is denied. Finally, Magistrate Judge
Parker appropriately recommended that Plaintiff's motion to disqualify Hatem be denied as moot
because Plaintiff merely “regurgitates the same accusations of misconduct by Hatem” from his
complaint. (/d.) Accordingly, Plaintiff's motion to disqualify Hatem is denied.
V. CONCLUSION

Magistrate Judge Parker’s Report is ADOPTED. Defendants’ motion to dismiss, (ECF
No. 7), is GRANTED.’ Plaintiffs motions to strike and to disqualify counsel for the Simon
Defendants, (ECF Nos. 13, 14, and 20), as well as his request for a preliminary injunction (ECF
Nos. 3, 49), are DENIED.

The Clerk of Court is directed to close the motions accordingly, and to mail a copy of this
memorandum decision and order to Plaintiff at 4818 Wilder Avenue Bronx, New York 10470.
Dated: New York, New York

March 31, 2020
SO ORDERED.

Gun § Dinxbs

SHOR EB. DANIELS
ite¥States District Judge

 

 

> Particularly, Plaintiff’s federal claim (Count I) is dismissed with prejudice. Plaintiff's state law claims
(Counts I, HU, 1V, and V) are dismissed without prejudice.

10
